State of Texas v. Huffstutler                                       



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00599-CV





State of Texas, Appellant


v.


Howard Huffstutler, Appellee





FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 1966, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING





PER CURIAM


	Appellant State of Texas seeks to appeal a judgment rendered May 17, 1995, in its
condemnation suit against appellee Howard Huffstutler.  After filing a motion for new trial, the
State timely perfected an appeal to this Court on June 9.  See Tex. R. App. P. 41(a).  The last day
to timely file the transcript fell on September 14, one hundred twenty days after the court signed
the judgment.  See Tex. R. App. P. 54(a).  A motion to extend the time to file the transcript was
due September 29, fifteen days after the last day for filing the transcript.  See Tex. R. App. P.
54(c).
	The State tendered the transcript to the Clerk of this Court on October 12, and after
being notified that the transcript was tendered late, filed an extension motion on October 27. 
Because the State's extension motion was filed beyond the fifteen-day grace period, this Court has
no authority to consider it.  Tex. R. App. P. 54(c); Texas Instruments, Inc. v. Teletron Energy
Management, Inc., 877 S.W.2d 276, 278 (Tex. 1995); B. D. Click Co. v. Safari Drilling Corp.,
638 S.W.2d 860, 862 (Tex. 1982).  
	The State explains in its motion that, due to a change in secretaries, it mistakenly
filed an extension motion on September 19 with the County Clerk of Travis County.  But because
the State filed no extension motion in this Court until more than fifteen days after the transcript
was due, we cannot consider the explanation it proffers.  Tex. R. App. P. 54(c); Texas
Instruments, Inc., 877 S.W.2d at 278; B. D. Click Co., 638 S.W.2d at 862.
	An appellate court may dismiss an appeal for the failure to file a transcript timely. 
Tex. R. App. P. 54(a); Trans-Continental Properties, Ltd. v. W.W. (Doc) Taylor, 717 S.W.2d
890, 891 (Tex. 1986).  We therefore overrule the State's motion to extend the time to file the
transcript and dismiss the appeal.  Tex. R. App. P. 60(a)(2).

Before Justices Powers, Aboussie and Kidd
Appeal Dismissed
Filed:   December 13, 1995
Do Not Publish